      2:19-cr-00441-DCN           Date Filed 07/02/19     Entry Number 28        Page 1 of 1




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF SOUTH CAROLINA
                                 CHARLESTON DIVISION

UNITED STATES OF AMERICA                           )      CRIMINAL NO.: 2:19-cr-00441-DCN
                                                   )
     v.                                            )
                                                   )
AMIR GOLESTAN                                      )
MICFO, LLC                                         )


     GOVERNMENT’S MOTION FOR DISCLOSURE OF EXPERT WITNESS(ES)

       The United States, by and through its undersigned attorney, moves that this Honorable
Court direct the Defendant to disclose the following:

          A.     Pursuant to FED. R. CRIM. P. 16(b)(1)(C):

                 A written summary of testimony the defendant intends to use under Rules 702,
          703, and 705 of the Federal Rules of Evidence at trial. The government requests that this
          summary describe the opinions of the witness(es), the basis and reasons of such
          opinion(s) and the qualifications of the witness(es).


                                                   Respectfully submitted,

                                                   SHERRI A. LYDON
                                                   UNITED STATES ATTORNEY

                                              By: s/ Nathan S. Williams
                                                  Nathan S. Williams, #10400
                                                  Assistant U.S. Attorney
                                                  151 Meeting Street, Suite 200
                                                  Charleston, South Carolina 29401-2238
July 2, 2019                                      (843) 727-4381
